Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
This action is in reply to the communications filed on 01/12/2022 and to the follow-up Telephonic Interview held on 03/16/2022.
The claim amendment filed on 01/12/2022 is entered. 
Claims 1 and 13 is further amended herein. 
Claims 1-10 and 12-19 are now pending and allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Igor Ozeruga (Reg. #72,399), on 03/17/2022.
The application has been amended as follows:
In the Claims:
This listing of claims will replace all prior versions and listings of claims in this application:Claim 1: (Currently amended) A computer implemented method for candidate recommendation comprising:
	receiving a search query request for a candidate list comprising at least one candidate search parameter;
	executing a first search query by:
	generating a search parameter vector to represent the at least one candidate search parameter;
	applying each candidate of a plurality of candidates stored in memory as candidate data to a baseline machine learning (ML) model trained based on non-industry-relevant training data to provide a candidate vector for each candidate;
	identifying a subset of candidates of the plurality of candidates based on a comparison of each candidate vector to the search parameter vector;
	ranking the subset of candidates based on assigned scores for the subset of candidates to provide an initial ranked candidate list; and
	tracking a training progression of an ML model corresponding to a ranking quality of the ML model based on industry-relevant training data;
	selecting a cold start query parser from a set of query parsers comprising a learning to rank (LTOR) query parser and the cold start query parser based on the training progression of the ML model;
	executing a second search query using the cold start query parser by:
	evaluating a candidate index to identify a set of candidates from the subset of candidates based on the at least one candidate search parameter; 
	re-ranking the set of candidates based on updated assigned scores for the set of candidates and a candidate re-ranking parameter to provide an updated ranked candidate list corresponding to the candidate list; 
	selecting the LTOR query parser from the set of query parsers based on the training progression of the ML model indicating that the ML model provides recommendations at a greater ranking quality than the baseline ML model; and 
	executing a third search query using the LTOR query parser based on the ML model for another search query request for candidate ranking.



3.	(Original)  The computer implemented method of claim 2, wherein the re-ranking comprises applying a ranking model to provide a ranking for each candidate of the set of candidates based on the updated assigned score for each candidate of the set of candidates.

4.	(Original)  The computer implemented method of claim 3, wherein the ranking model comprises a bag-of-words ranking function for the ranking of each candidate of the set of candidates. 

5.	(Currently Amended)  The computer implemented method of claim 4, wherein:
	the executing of the first search query comprises assigning a first score to each candidate of the subset of candidates; and
	the executing of the second search query comprises assigning a second score to each candidate of the set of candidates.[[; and]] 

6.	(Original)  The computer implemented method of claim 5, wherein:
	the search query request further includes a candidate re-ranking weight parameter; and
	the method further comprises multiplying the second assigned score for each candidate of the set of candidates by the candidate re-ranking weight parameter to provide a weighted score for each candidate of the set of candidates.

7.	(Original)  The computer implemented method of claim 6, further comprising:
	adding the weighted score for each candidate of the set of candidates to the first score assigned to each candidate of the set of candidates during the first search query to provide an overall score for each candidate of the set of candidates, the overall score corresponding to the updated score; and


8.	(Original)  The computer implemented method of claim 7, wherein the comparing comprises using a cosine distance as a similarity measure in a feature space that includes the search parameter vector and each candidate vector to identify the subset of candidates.

9.	(Original)  The computer implemented method of claim 8, wherein the first score assigned to each candidate of the subset of candidates is based on the cosine distance between the search parameter vector and each candidate vector.

10.	(Currently Amended)  The computer implemented method of claim 9, wherein the baseline ML model is representative of a Doc2Vec model 

11.	(Cancelled)    

12.	(Currently Amended)  The computer implemented method of claim 10 the parser selection data being generated based on the training progression of the ML model, and the cold start query parser being programmed to execute the second search query in response to 

13.	(Currently Amended)  A system for candidate recommendation comprising:
memory to store machine readable instructions and data, the data comprising resume data, a resume index, a baseline resume machine learning (ML) model trained 
one or more processors to access the memory and execute the machine readable instructions, the machine readable instructions comprising:
a search request interface programmed to receive a query request for a resume list comprising at least a job search parameter that includes job information data and job title information for a job;
a coarse search query parser programmed to execute a first search query, the first search querying comprising:
generating a job search parameter vector to represent the job search parameter and a resume vector, the resume vector being generated by applying each resume of the resume data to the baseline resume ML model;
comparing the job search parameter vector and each resume vector to identify a subset of resumes from a plurality of resumes of the resume data; and
ranking the subset of resumes based on assigned scores for the subset of resumes to provide an initial ranked resume list;
a re-ranking parser selector programmed to select a cold start query parser from a set of re-ranking parsers comprising the cold start query parser and a learning to rank (LTOR) query parser;
wherein the cold start query parser is programmed to execute a second search query, the second search query comprising:
evaluating the resume index to identify a set of resumes from the subset of resumes based on the job search parameter; and
re-ranking the set of resumes according to a ranking function and based on the candidate re-ranking parameter to provide an updated ranked resumes list corresponding to the resume list; and
		an ML model generator programmed to track a training progression of a resume ML model corresponding to a ranking quality of the resume ML model based on industry-relevant resume training data, 

		wherein the LTOR query parser is programmed to execute a third search query based on the resume ML model for another query request for resume ranking.

14.	(Currently Amended)  The system of claim 13, wherein the baseline and the -relevant training data comprises request has been provided to the search request interface.

15.	(Currently Amended)  The system of claim 14, wherein
	
	the industry-relevant training data request has been provided to the search request interface.

16.	(Currently Amended)  The system of claim 15, wherein
	
	the tracking of the training progression of the resume ML model based on the industry-relevant training data comprises determining the ranking quality for the resume ML model; and
	the re-ranking parser selector is programmed to select the cold start query parser from the set of re-ranking parsers based on the ranking quality resume 

is programmed to generate the resume ranking quality of resume 

18.	(Currently Amended)  The system of claim 16, wherein the re-ranking parser selector is programmed to select the cold start query parser from the set of re-ranking parsers for processing of the query request based on the parser selection data providing an indication that LTOR query 

19.	(Currently Amended)  The system of claim 16, wherein the re-ranking parser selector is programmed to select the LTOR query query request based on the parser selection data providing an indication that the cold start query parser is disabled.

20.	(Cancelled)  

REASONS FOR ALLOWANCE
The closest prior art of record, U.S. PGPub 20190102704  (hereinafter “Liu”), of U.S. PGPub 20180336528 to (hereinafter “Carpenter”), 20170061382  (hereinafter “Zhang”), and U.S. PGPub 20210334309 (hereinafter “Tsutsumi”). With respect to independent claim 1 Lui and Carpenter collectively teach A computer implemented method for candidate recommendation comprising: receiving a search query request for a candidate list comprising at least one candidate search parameter; executing a first search query by: generating a search parameter vector to represent the at least one candidate search parameter; applying each candidate of a plurality of candidates stored in memory as candidate data to a baseline machine learning (ML) model to provide a candidate vector for each candidate; identifying a subset of candidates of the plurality of candidates based on a comparison of each candidate vector to the search parameter vector; ranking the subset of candidates based on assigned scores for the subset of candidates to provide an initial ranked candidate list; and executing a second search query by: evaluating a candidate index to identify a set of candidates from the plurality of candidates based on the at least one candidate search parameter; and re-ranking the set of candidates based on updated assigned scores for the set of candidates and a candidate re-ranking parameter to provide an updated ranked candidate list corresponding to the candidate list. 
However, with respect to independent claim 1, Lui and Carpenter, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of the tracking a training progression of an ML model corresponding to a ranking quality of the ML model based on industry-relevant training data; selecting a cold start query parser from a set of query parsers comprising a learning to rank (LTOR) query parser and the cold start query parser based on the training progression of the ML model; executing the [[a]] second search query using the cold start query parser by: evaluating a candidate index to identify a set of candidates from the subset plurality of candidates based on the at least one candidate search parameter; [[and]] re-ranking the set of candidates based on updated assigned scores for the set of candidates and a candidate re-ranking parameter to provide an updated ranked candidate list corresponding to the candidate list; -2-Serial No. 16/940743Docket No. ORA200217USNP-ORCL028974 selecting the LTOR query parser from the set of query parsers based on the training progression of the ML model indicating that the ML model provides recommendations at a greater ranking quality than the baseline ML model; and executing another second search query using the LTOR query parser based on the ML model for another search query request for candidate ranking (as per claim 1), thus rendering claims 1 as allowable over the prior art.
Lastly, and with particular respect to withdrawal of the §101 rejection during prosecution, the Examiner notes that the §101 rejection has been overcome based on a finding that the method recites an ordered combination of claim steps/elements that go beyond merely linking an abstract idea to a particular technological environment. The Examiner notes that the claimed invention integrates the abstract idea into a practical application, as recited in the claims, renders the claimed invention as necessarily rooted in computer technology by providing a solution specifically arising in the realm smart query parsing, which goes beyond generally linking the use of an abstract idea to a particular technological environment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rao; Ashwin. SCORING MODEL METHODS AND APPARATUS, .U.S. PGPub 20150317605 Techniques comprising: obtaining information about a first job associated with a first recruiter; identifying a second job associated with a second recruiter, the identifying comprising calculating a measure of similarity between the information about the first job and information about the second job; identifying at least one candidate for the first job from among a plurality of users of an online service associated with users, each of the plurality of users being associated with the second employer via the online network; and calculating a talent score for the identified at least one candidate based, at least in part, on the information about the first job and credentials of the identified candidate, the talent score indicating suitability of the identified at least one candidate for the first job.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm. If attempts to reach the 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.


/Arif Ullah/
Primary Examiner, Art Unit 3683